11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Cynthia Renee Acosta,                        * From the 90th District
                                               Court of Stephens County,
                                               Trial Court No. F32649.

Vs. No. 11-13-00111-CR                       * August 1, 2013

The State of Texas,                          * Per Curiam Opinion
                                               (Panel consists of: Wright, C.J.,
                                               McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court=s opinion, the appeal
is dismissed.